Citation Nr: 1424906	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to March 19, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, prior to March 19, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO in Portland, Oregon, assigned a 70 percent rating for the Veteran's service-connected PTSD, effective August 4, 2009 (the date of the claim for increase), and denied the claim for a TDIU.  The Veteran filed a notice of disagreement with the assigned rating in January 2010.  The RO issued a statement of the case (SOC) in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9) that same month.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In January 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC issued a rating decision granting a 100 percent rating for PTSD, effective March 19, 2012.  Not only is this the maximum rating for the disability under consideration, but this rating action renders moot the matter of the Veteran's entitlement to a TDIU during the period for which a 100 percent rating has been assigned.  See Green v West, 11 Vet. App. 472, 476 (1998) (holding that if a 100 percent schedular rating is warranted, the Veteran is not also entitled to TDIU).   In May 2012, the RO/AMC issued a supplemental SOC (SSOC), which reflects the continued denial of the claims for a higher rating and for a TDIU due to PTSD (the Veteran's only service-connected disability) for the period prior to March 19, 2012.  As such, the Board has recharacterized the claims remaining on appeal as reflected on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Those files have been reviewed in connection with the Veteran's claims.

For reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

As indicated, for the period prior to March 19, 2012, the Veteran has been assigned a 70 percent disability rating for his PTSD.  He contends that during that time period, his disability was more severe than that represented by a 70 percent rating.  He also contends that he is entitled to a TDIU prior to March 19, 2012.

Because there are potentially pertinent, outstanding records referenced in the record, the Veteran's claims must be remanded for compliance with VA's duty to assist the Veteran in substantiating his claims.  Specifically, a March 2012 VA examination report indicates that the Veteran established mental health treatment at the Atlanta VA Medical Center (VAMC) as of April 2011 and has received continuing treatment at that location.  Furthermore, the May 2012 SSOC indicates that the RO reviewed treatment reports from the Atlanta VAMC dated from September 2009 to May 2012.  Such records have not been associated with the claims file.

Also, to ensure that all due process requirements are met, and the record is complete, while these matters are on remand, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA, prior to adjudicating the claims on appeal.  In adjudicating the claims, the RO should consider all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all VA records of evaluation and/or treatment of the Veteran, to specifically include records from the Atlanta VAMC dated between September 2009 and May 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or to otherwise obtain a medical opinion in connection with the claim(s), if appropriate), adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



